                   Case 7:17-cv-00622-KMK Document 120 Filed 12/04/19 Page 1 of 1

                                                                                  ':7n .,.
                                                                                      1.
                                 BELDOCK LEVINE                 &    HOFFMAN LLP
                                 99 PARK       AVENUE,            PH/26™ FLOOR
                                                NEW YORK , N. Y. 10016

CYNTHIA ROLLINGS                                   TEL : !212J 490 • 0400                           COUNSEL
JONATHAN MOORE                                     FAX : 1212) 277-5880                             BRUCE £ . TRAUNE:R
JONATHAN K , POLLACK
                                                    WEBSITE: blhny.com                              PETER S . MATORIN
HENRY A. DLUGACZ
                                                                                                    KAREN L , DIPPOLD
STEPHEN J . SLUMERT
                                                                                                    JEFFREY A . GREENBERG
MARC A . CANNAN
                                                                                                    MARJORY D . FIE:LDS
DAVID S . RANKIN
                                                                                                    EMILY JANE GOODMAN
LUNA DROUSI                                                                                             !JUSTICE, NYS SUPREME COURT, RETJ
MYRON BELDOCK 11 929- 2016)                                                                         FRANK HANDELMAN
LAWRENCE 5. LEVINE 11934-20041
ELLIOT L . HOFFMAN 11929-20161
                                                WRITER'S DIRECT CONTACT:                                RE:F :
                                                      (212) 277-5892
                                                 kszczepanski@ blhny.com
                                                                                                    WRITER'S DIRECT DIAL :



                                                                    December 4, 2019

     VIAECF

     Honorable Kenneth M. Karas
     United States District Court
     Southern District of New York
     300 Quarropas Street
     White Plains, NY 10601-4150

                   Re:    Lara-Grimaldi v. County of Putnam, et al., l 7-cv-622-KMK

     Dear Judge Karas:

             Our firm represents plaintiff Nancy Lara-Grimaldi in the above-referenced matter. We
     write, pursuant to 1C of Your Honor' s Individual Rules and Practices, and jointly with counsel ~
     for defendants, to request an adjournment of the December 10, 2019 pre-motion conference. We ,
     are making this request because plaintiffs counsel is not available on December 10. This is the
     parties' first request to adjourn this conference. The parties propose rescheduling the conference
     on January 10, January 14, or a date that is more convenient for the Court.

                   We thank Your Honor for Your continued attention in this matter.

                                                                    Respectfully Submitted,
                                                                    Isl
                                                                    Keith Szczepanski

      cc:     All Counsel of Record (via ECF)

                                                                            ,~ (o.'\f        c((L   ~
                                                                            I(   aI   ( 2-a I "'~ I ~ . 00 .

                                                                                                    ~             0   J,J-
                                                                                                                 f'        )0( t-1( 1
